Name: Commission Implementing Decision (EU) 2017/2390 of 15 December 2017 on the compliance of the unit rate for the charging zone of Switzerland for 2017 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2017) 8498)
 Type: Decision_IMPL
 Subject Matter: prices;  transport policy;  European organisations;  marketing;  economic geography;  air and space transport
 Date Published: 2017-12-20

 20.12.2017 EN Official Journal of the European Union L 340/51 COMMISSION IMPLEMENTING DECISION (EU) 2017/2390 of 15 December 2017 on the compliance of the unit rate for the charging zone of Switzerland for 2017 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2017) 8498) (Only the German, French and Italian texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Agreement between the European Community and the Swiss Confederation on Air Transport (1) (the Agreement), Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (2), and in particular Article 16(1) thereof, and to Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (3), and in particular Article (17)(1)(e) thereof, Whereas: (1) Implementing Regulation (EU) No 391/2013 lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (4) and Commission Implementing Regulation (EU) No 390/2013 (5). (2) Commission Implementing Decision 2014/132/EU (6) sets the Union-wide performance targets, including a cost-efficiency target for en route air navigation services expressed in determined unit costs for the provision of those services, for the second reference period, which covers the years 2015 to 2019 inclusive. (3) Pursuant to Article 17(1)(b) and (c) of Implementing Regulation (EU) No 391/2013, the Commission is to assess the unit rates for charging zones for 2017 submitted by the Member States to the Commission by 1 June 2016 following the requirements of Article 9(1) and 9(2) of that Regulation. That assessment concerns the compliance of those unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the unit rates with the support of Eurocontrol's Performance Review Unit, using the data and additional information provided by the Member States by 1 November 2016. The Commission assessment also took into account the explanations given and corrections made before the consultation meeting on the unit rates for 2017 for en route services that was held on 23 November 2016 in application of Article 9(1) of Implementing Regulation (EU) No 391/2013, as well as the corrections made by Member States to the unit rates following subsequent contacts with the Commission. (5) On the basis of that assessment, the Commission has found, in accordance with Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, that the unit rates for en route charging zones for 2017 submitted by Switzerland are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (6) The finding and notification that unit rates for charging zones are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013 is without prejudice to Article 16 of Regulation (EC) No 550/2004. (7) In accordance with the last paragraph of Article 17(1), unit rates are set in national currency. The unit rates contained in this Decision are therefore presented in Swiss Franc. (8) The Commission has consulted Switzerland on this Decision, in accordance with Article 19(2) of the Agreement. HAS ADOPTED THIS DECISION: Article 1 The 2017 unit rate of 113.86 for the en route charging zone of Switzerland is in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 This Decision is addressed to the Swiss Confederation. Done at Brussels, 15 December 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 114, 30.4.2002, p.73. (2) OJ L 96, 31.3.2004, p. 10. (3) OJ L 128, 9.5.2013, p. 31. (4) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (5) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (6) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20).